RENDERED: DECEMBER 16, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                    Court of Appeals

                     NO. 2021-CA-1214-ME

FLORENCE OWNER 1, LLC;
FLORENCE OWNER 2, LLC;
FLORENCE OWNER 3, LLC;
FLORENCE OWNER 4, LLC;
FLORENCE OWNER 5, LLC;
FLORENCE OWNER 6, LLC;
FLORENCE OWNER 7, LLC; AND
M&T REALTY CAPITAL
CORPORATION                                          APPELLANTS


             APPEAL FROM BOONE CIRCUIT COURT
v.          HONORABLE JAMES R. SCHRAND, JUDGE
                   ACTION NO. 21-CI-00119


DUKE ENERGY, INC.                                      APPELLEE

AND


                     NO. 2021-CA-1291-MR

M&T REALTY CAPITAL
CORPORATION, A MARYLAND
CORPORATION, AS THE SUB-
SERVICER FOR WELLS FARGO
BANK, NATIONAL ASSOCIATION
AS MASTER SERVICER FOR US
BANK NATIONAL ASSOCIATION;
FLORENCE OWNER 1, LLC;
FLORENCE OWNER 2, LLC;
FLORENCE OWNER 3, LLC;
FLORENCE OWNER 4, LLC;
FLORENCE OWNER 5, LLC;
FLORENCE OWNER 6, LLC; AND
FLORENCE OWNER 7, LLC                                                APPELLANTS


                   APPEAL FROM BOONE CIRCUIT COURT
v.                HONORABLE JAMES R. SCHRAND, JUDGE
                         ACTION NO. 21-CI-00119


DUKE ENERGY KENTUCKY, INC.                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: This is an interlocutory appeal involving a condemnation

action by a private utility seeking an easement to erect towers and run electrical

transmission lines on the property of the Appellants, who either own or are the

mortgagor of the land and the apartment complex which sits upon it. The Boone

Circuit Court granted the condemnation petition, granting Duke Energy Kentucky

Inc. (hereinafter “Duke Energy”) an easement upon the land owned by the

Appellants (hereinafter “Florence Owners”) and granting the right to gain



                                         -2-
possession of the property described in the order upon payment to Florence

Owners the amount awarded by the appointed Commissioners. Having reviewed

the record below, the briefs of the parties, and the order of the trial court, we affirm

the order of the trial court.

                                           FACTS

              In February of 2020, Duke Energy had completed a site study and had

determined the best location for a new high-voltage transmission line in Boone

County. Because the area was growing so rapidly, it had been determined that a

new transmission line was necessary to support the increased retail, residential, and

industrial demands coming to the area.

              Duke Energy, through a subcontractor, reached out to the owners of

an apartment complex owned by Florence Owners1 named “Grand of Florence” to

discuss acquiring an easement over the complex land to situate steel poles which

would carry the overhead high-voltage power lines. The site study had led to the

determination that the lines would be best situated at the entrance to the complex,

on Burlington Pike.




1
  There were various enumerated LLCs formed to acquire the land, build, and own the apartment
complex. There is no delineation between the various “Florence Owners” entities in the order or
the briefs of the parties, so we will refer to them in this Opinion as Florence Owners. The
mortgagor of the project, M&T Realty Capital Corporation, as the sub-servicer for Wells Fargo
Bank, was also named in the condemnation petition and is a party-Appellant herein.

                                              -3-
               The entities began negotiations, with the subcontractor on behalf of

Duke Energy first offering $50,997, then $57,732 for the easement in the summer

of 2020. Florence Owners at one time countered with $250,000 but withdrew that

offer upon realizing the scope of the project, which would involve high-voltage

transmission lines. Further, the signage for the apartment complex would need to

be removed, and the easement would allow Duke Energy to have access not just to

the easement property, but to the entirety of the apartment complex, should it be

necessary to service the easement. The final offer Duke Energy made through

their agent subcontractor was $75,000 in December of 2020.

               Unbeknownst to Florence Owners’ representatives at the time, a

condemnation suit was filed by Duke Energy on January 25, 2021. Continuing the

negotiations unaware of the filing of the condemnation action, Florence Owners

provided a counteroffer, based upon the actual pole locations, and staked area of

the easement, which were only provided by Appellee a month before. That

counteroffer was $5,650,000.2

               The Boone Circuit Court held a hearing on the petition and

determined that Duke Energy had the statutory right to exercise the power of




2
  This figure included compensation for the “perceived stigma” of high-voltage transmission
lines, which Florence Owners feared might impact the future rentability of the units. During the
public notice period, the perceived deleterious effects, whether real or imagined, of living close
to transmission lines were brought up by members of the public.

                                               -4-
eminent domain, that Duke had complied with the requirements of the Kentucky

Constitution, the Eminent Domain Act (KRS3 416.540-416.670), and common law

and had the right to condemn the easement. Florence Owners appeal that

determination and allege that Duke Energy did not have the right to take the

property and failed to negotiate in good faith.

                                 STANDARD OF REVIEW

                Because this matter was tried without a jury, we review the trial

court’s factual findings under a clearly erroneous standard and legal issues are

reviewed de novo. See God’s Center Foundation, Inc. v. Lexington Fayette Urban

Cnty. Government, 125 S.W.3d 295, 300 (Ky. App. 2002).

                                       ANALYSIS

                At the outset, we provide an overview of the Eminent Domain Act

and condemnation procedures outlined therein. In Allard v. Big Rivers Electric

Corporation, 602 S.W.3d 800 (Ky. App. 2020), this Court provided a history of the

Eminent Domain Act and a brief outline of the usual condemnation process

contained therein.

                      In 1976, the General Assembly enacted the
                Eminent Domain Act of Kentucky, codified in KRS
                416.540-416.680. “The purpose of the act was to set up a
                new and uniform condemnation procedure.” Ratliff v.
                Fiscal Court of Caldwell County, Kentucky, 617 S.W.2d
                36, 38 (Ky. 1981). The term “[c]ondemn” is defined as

3
    Kentucky Revised Statutes.

                                           -5-
“to take private property for a public use under the right
of eminent domain” and the term “[c]ondemnor” is
defined as “any person, corporation or entity, including
the Commonwealth of Kentucky, its agencies and
departments, county, municipality and taxing district
authorized and empowered by law to exercise the right of
eminent domain[.]” KRS 416.540(1) and (2).

...

        KRS 416.570 provides that the condemnor must
file a verified petition setting forth the following
information:

      Except as otherwise provided in KRS 416.560, a
      condemnor seeking to condemn property or the use
      and occupation thereof, shall file a verified petition
      in the Circuit Court of the county in which all or
      the greater portion of the property sought to be
      condemned is located, which petition shall state
      that it is filed under the provisions of KRS 416.550
      to 416.670 and shall contain, in substance:

            (1) Allegations sufficient to show that the
            petitioner is entitled, under the provisions of
            applicable law, to exercise the right of
            eminent domain and to condemn the
            property, or the use and occupation thereof,
            sought to be taken in such proceedings;

            (2) A particular description of the property
            and the use and occupation thereof sought to
            be condemned; and

            (3) An application to the court to appoint
            commissioners to award the amount of
            compensation the owner of the property
            sought to be condemned is entitled to
            receive therefor.


                            -6-
KRS 416.610, in turn, sets forth the proceedings in
eminent domain cases and provides for the entry of an
interlocutory judgment if certain findings are made:

      (1) After the owner has been summoned twenty
      (20) days, the court shall examine the report of the
      commissioners to determine whether it conforms
      to the provisions of KRS 416.580. If the report of
      the commissioners is not in the proper form the
      court shall require the commissioners to make such
      corrections as are necessary.

      (2) If no answer or other pleading is filed by the
      owner or owners putting in issue the right of the
      petitioner to condemn the property or the use and
      occupation thereof sought to be condemned, the
      court shall enter an interlocutory judgment which
      shall contain, in substance:

            (a) A finding that the petitioner has the right,
            under the provisions of KRS 416.550 to
            416.670 and other applicable law to
            condemn the property or the use and
            occupation thereof;

            (b) A finding that the report of the
            commissioners conforms to the provisions
            of KRS 416.580;

            (c) An authorization to take possession of
            the property for the purposes and under the
            conditions and limitations, if any, set forth
            in the petition upon payment to the owner or
            to the clerk of the court the amount of the
            compensation awarded by the
            commissioners;

            (d) Proper provision for the conveyance of
            the title to the land and material, to the
            extent condemned, as adjudged therein in

                           -7-
            the event no exception is taken as provided
            in KRS 416.620(1).

      (3) Any exception from such interlocutory
      judgment by either party or both parties shall be
      confined solely to exceptions to the amount of
      compensation awarded by the commissioners.

      (4) If the owner has filed answer or pleading
      putting in issue the right of the petitioner to
      condemn the property or use and occupation
      thereof sought to be condemned, the court shall,
      without intervention of jury, proceed forthwith to
      hear and determine whether or not the petitioner
      has such right. If the court determines that
      petitioner has such rights, an interlocutory
      judgment, as provided for in subsection (2) of this
      section, shall be entered. If the court determines
      that petitioner does not have such right, it shall
      enter a final judgment which shall contain, in
      substance:

            (a) A finding that the report of the
            commissioners conforms to the provisions
            of KRS 416.580;

            (b) A finding that the petitioner is not
            authorized to condemn the property or the
            use and occupation thereof for the purposes
            and under the conditions and limitations set
            forth in the petition, stating the particular
            ground or grounds on which the petitioner is
            not so authorized;

            (c) An order dismissing the petition and
            directing the petitioner to pay all costs.

“[T]he judgment referred to in KRS 416.610 as an
‘interlocutory judgment,’ was final and appealable as to
the issue of the right to condemn and the right to

                            -8-
             immediate entry.” Hagg v. Kentucky Utilities Co., 660
             S.W.2d 680, 681 (Ky. App. 1983).

Id. at 805-07.

      1. Burden of Proof

             Initially, the parties contest which of them had the burden of proof at

the trial court level. Florence Owners insist that the condemnee only has the

burden of proof when contesting the public nature of the project. Duke Energy

insists that the party opposing the condemnation has the burden to prove lack of

good faith, lack of necessity, or unauthorized exercise of the power of eminent

domain.

             As the public nature of the project was not challenged by Florence

Owners, the burden of proving fraud, bad faith or abuse of discretion was properly

theirs. “The respondents, as the parties challenging the condemnation, bear the

burden of establishing the lack of public necessity of public use and any abuse of

discretion . . . .” Milam v. Viking Energy Holdings, LLC, 370 S.W.3d 530, 533

(Ky. App. 2012). See also Commonwealth Dep’t of Highways v. Vandertoll, 388

S.W.2d 358, 359 (Ky. 1964) (“[W]hen the department of highways by official

order determines that an acquisition is necessary a condemnee, in order to defeat

such an acquisition, has the burden of proving fraud, bad faith, or abuse of

discretion.”).




                                         -9-
       2. Easement is not Overbroad

              Florence Owners insists that Duke Energy is taking more of its

property than necessary for the expressed purpose. However, Florence Owners is

conflating the size of an easement with the form of estate taken. “It reasonably

follows that an estate greater than what is ‘needed’ to achieve the legal purpose

cannot be taken.” Lexington-Fayette Urban Cnty. Government v. Moore, 559

S.W.3d 374, 381 (Ky. 2018) (emphasis added). In other words, when an easement

will serve the public purpose stated as making the taking necessary, it is not proper

for the condemnor to take an estate in fee simple. Further, the amount of land

necessary to support the public purpose of the taking is generally left to the

condemnor’s discretion.4 In the present case, Duke Energy sought an easement of

.209 acres of Florence Owners’ property of over twenty-seven acres. The trial

court found this easement to be consistent with the requirements of the stated

project and we find no fault with that determination.

              Next, Florence Owners argues that the easement was overbroad and

allowed Duke Energy to have “access rights to all adjoining land,” not part of the

easement owned by Florence Owners. However, as Duke Energy points out, it is




4
  See God’s Center Foundation, Inc., 125 S.W.3d at 299 (“Generally, the condemning body has
broad discretion in exercising its eminent domain authority including the amount of land to be
taken.”).

                                             -10-
consistent with Kentucky law to allow reasonable ingress and egress through land

not subject to the easement to access the easement proper.

             An easement confers a right upon the dominant tenement
             to enjoy a right to enter the servient tenement. See Scott
             v. Long Valley Farm Kentucky, Inc., 804 S.W.2d 15, 16
             (Ky. App. 1991). While an easement holder may not
             expand the use of the easement, it is equally true that the
             easement grantor may not interfere with the easement
             holder’s use of the easement. Commonwealth, Dept. of
             Fish and Wildlife Res. v. Garner, 896 S.W.2d 10, 13-14
             (Ky. 1995).

Sawyers v. Beller, 384 S.W.3d 107, 111 (Ky. 2012).

             Florence Owners also complain that the easement allows Duke

Energy to enter upon the adjoining land to clear vegetation which is adjacent to the

easement. Again, such allowance is consistent with Kentucky law, contrary to

Florence Owners’ allegations.

             Insofar as the use of the secondary easement is
             concerned, this court is of the opinion that the owner of
             an easement acquired by personal negotiations, by
             eminent domain, by prescription, or otherwise, for the
             erection of electric wires may enter upon the premises
             over which the wires are constructed for the purpose of
             removing vegetation, or other growth or substance, that
             interferes with the natural and reasonable use of the
             easement for the purpose to which the land
             accommodated by the easement may be naturally and
             reasonably devoted.

Farmer v. Kentucky Utilities Co., 642 S.W.2d 579, 581 (Ky. 1982).




                                        -11-
              Next, Florence Owners complain that the easement prevents them

from placing any obstructions which might interfere with Duke Energy’s use of the

easement. Again, such language is entirely consistent with Kentucky law. “The

owners of the easement and the servient estate have correlative rights and duties

which neither may unreasonably exercise to the injury of the other.”

Commonwealth, Dep’t of Fish & Wildlife Resources v. Garner, 896 S.W.2d 10, 13

(Ky. 1995).

              The easement also allows Duke Energy to use the adjoining land

while constructing, maintaining, and repairing the transmission lines. Again, such

is consistent with Kentucky law.

              We affirm so much of the decision of the Court of
              Appeals as holds that the Kentucky Utilities Company,
              by reason of its primary easement, has a right to enter
              upon the servient property beneath the lines and in the
              immediate vicinity thereof for the purpose of repairs and
              maintenance.

Farmer, 642 S.W.2d at 581.

              Lastly, Florence Owners complain that the easement infringes on their

rights to sue should Duke Energy cause any damage or otherwise tortiously

interfere with their property rights by attempting to limit the statute of limitations

to ninety (90) days. Whether that section of the easement is effective and

enforceable is a question which will be ripe for determination should the

eventuality occur.


                                         -12-
             Ripeness under federal law is a jurisdictional requirement
             under Article III of the United States Constitution. Nat’l
             Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 807-
             08, 123 S. Ct. 2026, 2030, 155 L. Ed. 2d 1017 (2003).
             This requirement similarly appears under the Kentucky
             Constitution in that circuit courts have “original
             jurisdiction of all justiciable causes not vested in some
             other court.” Ky. Const. § 112(5) (emphasis added).
             For a claim to be justiciable, it must be ripe. Nordike v.
             Nordike, 231 S.W.3d 733, 739 (Ky. 2007). As this Court
             has recognized, “[t]he basic rationale of the ripeness
             requirement is ‘to prevent the courts, through the
             avoidance of premature adjudication, from entangling
             themselves in abstract disagreements[.]’” Barber v.
             Bradley, 505 S.W.3d 749, 760 n.5 (Ky. 2016) (quoting
             W.B. v. Cab. for Health & Family Servs., 388 S.W.3d
             108, 114 (Ky. 2012)). “[A] fundamental tenet of
             Kentucky jurisprudence [is] that courts cannot decide
             matters that have not yet ripened into concrete disputes.
             Courts are not permitted to render advisory opinions.”
             Nordike, 231 S.W.3d at 739 (citations omitted).

Bingham Greenebaum Doll, LLP v. Lawrence, 567 S.W.3d 127, 129-30 (Ky. 2018)

(emphasis in original).

      3. Good Faith Negotiations

             Finally, Florence Owners allege that Duke Energy did not negotiate in

good faith before filing the condemnation action. “The constitution, statutes and

case law of Kentucky necessarily imply the exercise of good faith . . . in using its

power to condemn and/or take private property from its citizens.” City of Bowling

Green v. Cooksey, 858 S.W.2d 190, 192 (Ky. App. 1992). Florence Owners

complain that Duke Energy took months to provide it with information related to


                                         -13-
the placement of the easement and the types of power lines it intended to install.

The trial court found as follows:

                      In this matter, Duke attempted to ensure the public
                was aware of the Project. They considered one hundred
                and seventy-four routes which are contained in a Line
                Route Evaluation Report before on [sic] deciding on the
                current route. They sent a letter to effected [sic] property
                owners advising them of an open house to discuss the
                project and hear concerns with it. Additionally, Duke
                made three offers to Florence between June, 2020 and
                January, 2021 when they filed the instant action. This
                Court cannot find that Duke acted in bad faith when
                negotiating the acquisition of the property, and, therefore
                the Court finds Duke complied with the provisions found
                in KRS 416.550.

                We cannot say that the trial court’s findings here are clearly erroneous

and we agree with the trial court’s legal conclusion. Remembering that the amount

Duke Energy must compensate Florence Owners for the easement was determined

by appointed Commissioners,5 we cannot say that the offers made by Duke Energy



5
    KRS 416.580(1)(a). From the Interlocutory Order:

         The Commissioners filed their Report on March 11, 2021, valuing Florence’s
         property as (sic) at $150,000 before the taking and $130,000 after the taking
         determining the value of the taking to be $20,000. Florence owns an additional
         contiguous parcel in the area and the parties agree the before and after values
         were based on the PVA value of the second parcel which is not subject to the
         Easement. The Court ordered the Commissioners to perform a second valuation.
         They have done so valuing the property at $40,000,000 before the taking and
         $39,895,000 after the taking for a valuation of the taking at $105,000. The Court
         finds the Commissioners’ Award after the second evaluation complies with the
         statutory requirements.

See KRS 416.660(1):

                                               -14-
during negotiations were conclusive of bad faith or that Florence Owners’

counteroffer was reasonable.

             Rather, we agree with the trial court that Duke Energy attempted, in

good faith, to negotiate with Florence Owners prior to filing the condemnation

action, and continued to negotiate even after so filing, indicating that Duke Energy

was still open to settling the matter without judicial intervention. “The judge

found that there was an offer which the landowners rejected. The evidence showed

that efforts to buy the property were made over a substantial period of time, that

the state made a legitimate offer, and the landowners flatly rejected it.” See Coke

v. Commonwealth Dep’t of Finance, 502 S.W.2d 57, 59 (Ky. 1973). Evidence of

the parties’ being unable to come to an agreement does not mean the trial court’s

finding of good faith was clearly erroneous or that such is proof of lack of good

faith on the part of Duke Energy; the statutory scheme exists because it is quite

often not possible for the parties to come to an agreement. Lastly, the

Commissioners arrived at a valuation of $105,000, which is closer to the highest




      In all actions for the condemnation of lands under the provisions of KRS 416.550
      to 416.670, except temporary easements, there shall be awarded to the landowners
      as compensation such a sum as will fairly represent the difference between the
      fair market value of the entire tract, all or a portion of which is sought to be
      condemned, immediately before the taking and the fair market value of the
      remainder thereof immediately after the taking, including in the remainder all
      rights which the landowner may retain in the lands sought to be condemned where
      less than the fee simple interest therein is taken, together with the fair rental value
      of any temporary easements sought to be condemned.

                                              -15-
amount offered by Duke Energy ($75,000) than it is to the amount of Florence

Owners’ final counteroffer ($5,650,000), supporting the finding that Duke Energy

acted in good faith during the negotiations.

                                  CONCLUSION

             The trial court’s findings of fact were not clearly erroneous, and its

legal conclusions were consistent with controlling law. The trial court properly

granted the interlocutory judgment to condemn the property; thus, we affirm.



             ALL CONCUR.



BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE:

Daniel A. Hunt                             Nicholas J. Pieczonka
Matthew Fellerhoff                         Alex E. Wallin
Covington, Kentucky                        Cincinnati, Ohio




                                         -16-